     Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 1 of 7




                            United States District Court
                            Eastern District of Arkansas
Michael Nellums                                                             Plaintiff
v.                              Case No. 4:19-cv-00751-DPM

North Little Rock School District                                          Defendant

                 The Plaintiff’s Motion for Leave to File a Reply

      1. Michael Nellums (“Mr. Nellums”) filed a motion to dismiss this case

         without prejudice on September 25, 2020. (Pl.’s Mot. to Dismiss Without

         Prejudice, Sept. 25, 2020, ECF No. 24).

      2. The North Little Rock School District responded on October 1, 2020.

         (Resp. to Pl’s. Mot. to Dismiss Without Prejudice, Oct. 1, 2020, ECF No.

         26).

      3. Except in the case of a party filing a motion for summary judgment, this

         Court’s local rules do not provide for a moving party to file a reply to a

         response. Mr. Nellums believes a reply is essential to this Court’s

         consideration of his motion to dismiss without prejudice and the response

         to his motion, therefore, he is requesting this Court’s permission to file a

         reply to the response to his motion to dismiss without prejudice. His

         proposed reply is attached to this motion, and if the Court grants this

         motion, he will file the attached reply immediately thereafter.

      4. Based on the foregoing, Mr. Nellums requests that the Court grant this

         motion and allow him to file the attached reply to the response to his motion

         to dismiss without prejudice.
Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 2 of 7




                           Respectfully submitted,
                           Lawrence Anthony Walker
                           Ark. Sup. Ct. Reg. No. 2012042
                           Attorney for the Plaintiff, Michael Nellums
                           John W. Walker, P.A.
                           1723 Broadway Street
                           Little Rock, Arkansas 72206-1220
                           Telephone: 501.374.3758
                           E-mail: tonywalkeratty@gmail.com




                              2
     Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 3 of 7




                           United States District Court
                           Eastern District of Arkansas
Michael Nellums                                                           Plaintiff
v.                             Case No. 4:19-cv-00751-DPM

North Little Rock School District                                       Defendant

                The Plaintiff’s Reply to the Defendant’s
                Response to the Plaintiff’s Motion to Dismiss
                Without Prejudice

         NLRSD says in its response to Mr. Nellums’s motion to dismiss that

         “[it] is aware that Mr. Walker’s death was unexpected and does not
         dispute that the resulting effects on Mr. L. Walker’s practice were
         significant. [It] also has no reason to doubt that Mr. Walker’s death
         is a truthful explanation for [Mr.] Nellums’s request to dismiss his
         case.”

(Resp. to Pl.’s Mot. to Dismiss Without Prejudice, at 2, Oct. 1, 2020, ECF No. 26).

         Right after telling the Court that it “…has no reason to doubt that Mr.

Walker’s death is a truthful explanation for [Mr.] Nellums’s request to dismiss his

case,” NLRSD turns right around and says “[it] finds it very likely that escaping

an adverse decision is the motivating factor behind Mr. Nellums’s motion to

dismiss.” (Resp. to Pl.’s Mot. to Dismiss Without Prejudice, at 2-3, Oct. 1, 2020,

ECF No. 26). NLRSD’s questioning of Mr. Nellums’s motives is baseless. Mr. L.

Walker, Mr. Nellums’s attorney, is not just another lawyer who worked with Mr.

Walker. He and Mr. Walker are family members who shared a home in addition to

a workplace. Mr. Walker’s death affected Mr. L. Walker both professionally and

personally in a way it would not have affected someone whose relationship with
  Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 4 of 7




Mr. Walker was more distant. Mr. Nellums explained in detail his “motive” for

requesting a dismissal without prejudice in this case, and NLRSD has no factual or

other basis to call his motive into question, thus, it should have refrained from

doing so.

       NLRSD claims this Court should deny Mr. Nellums’s motion because he

did not file a motion to extend the discovery deadline, and he filed his motion to

dismiss after it filed a motion for summary judgment. (Resp. to Pl.’s Mot. to

Dismiss Without Prejudice, at 5, Oct. 1, 2020, ECF No. 26). Mr. Nellums did not

file a motion to extend the discovery deadline because he thought he could

complete the discovery he needed by the August 11, 2020 deadline the Court set

in its January 24, 2020 final scheduling order, and he made a good faith effort to do

just that. His effort did not succeed, but not because of the nefarious reasons

NLRSD imputes to him, but because he simply overestimated his capacity to

complete discovery in a case his current lawyer was unexpectedly thrust into

twenty-nine days after Mr. Walker died.

       And filing a Rule 41(a)(2) motion after a party files a summary judgment

motion is hardly anything new or novel. The Eighth Circuit has affirmed the

granting of Rule 41(a)(2) motions not only after a party filed a motion for summary

judgment motion, but during a trial where the trial court indicated it was inclined

to dismiss the plaintiff’s case. Metro. Fed. Bank of Iowa, F.S.B. v. W.R. Grace & Co.,

999 F.2d 1257, 1262 (8th Cir. 1993) (“…a pending motion for summary judgment

is a factor the court may take into account when considering whether to grant a



                                          2
  Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 5 of 7




motion for voluntary dismissal, [but], it is not by itself dispositive.”) (citing

Paulucci v. City of Duluth, 826 F.2d 780, 783 (8th Cir. 1987)); Kern v. TXO Prod.

Corp., 738 F.2d 968, 971 (8th Cir. 1984) (affirming a voluntary dismissal without

prejudice after the plaintiff had presented four of five witnesses at the trial, and

after the trial judge had indicated in a conference that it expected to enter a directed

verdict for the defendant)).

        Next, NLRSD proceeds to argue the merits of its case and posits that that

establishes that it would be a waste of judicial time and effort to allow Mr. Nellums

to dismiss this case without prejudice. (Resp. to Pl.’s Mot. to Dismiss Without

Prejudice, at 5-6, Oct. 1, 2020, ECF No. 26). For one thing, this Court does not

have a sufficiently developed factual record before it for it to take NLRSD’s word

for it that if Mr. Nellums refiles this case and conducts the kind of discovery he

intends to conduct that that “…will not change the facts of this case.” Second, the

merits of a case have little if anything to do with whether a court should grant a

Rule 41(a)(2) motion. Instead, a when deciding whether to allow a voluntary

dismissal, a “district court should consider…               the party has presented a

proper explanation for its desire to dismiss; whether a dismissal would result in a

waste of judicial time and effort; and whether a dismissal will prejudice the

defendant[.]’” Mullen v. Heinkel Filtering Sys., 770 F.3d 724, 728 (8th Cir. 2014)

(citing Donner v. Alcoa, Inc., 709 F.3d 694, 697 (8th Cir. 2013) (quoting Thatcher v.

Hanover Ins. Grp., Inc., 659 F.3d 1212, 1213-1214 (8th Cir. 2011))).




                                           3
  Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 6 of 7




       NLRSD’s confidence that it will ultimately prevail on the merits of this

case is not a factor the Eighth Circuit has directed district courts to consider when

deciding Rule 41(a)(2) motions, and NLRSD has not cited any authority for the

proposition that confidence in its litigating position is a factor that should be

considered.

       NLRSD next asserts that it will be prejudiced if Mr. Nellums refiles this

case because “…it has exposed its strategy and…legal arguments…in its motion

for summary judgment and supporting brief.” (Resp. to Pl.’s Mot. to Dismiss

Without Prejudice, at 6-7, Oct. 1, 2020, ECF No. 26). This is a bizarre argument.

NLRSD’s “strategy and legal arguments” are not trade secrets or intellectual

property. This is an employment discrimination case of the kind that gets filed daily

in federal district courts throughout this country. Neither Mr. Nellums’s theories

of liability nor NLRSD’s defenses are proprietary secrets or state secrets. The idea

that now that NLRSD has “exposed its strategy and legal arguments” and

therefore will suffer prejudice if it has to “expose” them again is sophistry.

       What NLRSD is really saying is it has what it believes to be a tactical

advantage in this case and it would lose it if the Court grants Mr. Nellums’s

motion. The Eighth Circuit, however, has rejected the loss of a tactical advantage

as being prejudicial within the meaning of Rule 41(a)(2). Blaes v. Johnson &

Johnson, 858 F.3d 508, 513 (8th Cir. 2017) (citing Mullen v. Heinkel Filtering Sys.,

770 F.3d 724, 728 (8th Cir. 2014)) (it is not prejudice within the meaning for Rule




                                          4
    Case 4:19-cv-00751-DPM Document 27 Filed 10/06/20 Page 7 of 7




41(a)(2) for a defendant to incur the expense and effort of drafting and responding

to discovery, nor is it prejudicial to lose a tactical advantage).

        Finally, when the Court sought NLRSD’s response to Mr. Nellums’s Rule

42(a)(2) motion, it informed the parties that in accordance with Fed. R. Civ. P.

41(d), it is considering requiring Mr. Nellums to pay NLRSD’s costs if he refiles

this case. 1 The Court did not say a word about attorneys’ fees, and that omission is

not accidental. Likewise, Rule 41(d) does not say a word about attorneys’ fees.

Notwithstanding the clarity of the Court’s notice and the text of Rule 41(d),

NLRSD requests attorneys’ fees. The Court did not invite NLRSD to make a fee

request in this case, therefore, the Court should reject its backdoor attempt to do

just that.

                                        Respectfully submitted,
                                        Lawrence Anthony Walker
                                        Ark. Sup. Ct. Reg. No. 2012042
                                        Attorney for the Plaintiff, Michael Nellums
                                        John W. Walker, P.A.
                                        1723 Broadway Street
                                        Little Rock, Arkansas 72206-1220
                                        Telephone: 501.374.3758
                                        E-mail: tonywalkeratty@gmail.com




1Mr. Nellums objects to conditioning his ability to refile this case on the payment
of costs or attorneys’ fees. Kern v. TXO Prod. Corp., 738 F.2d 968, 969-971 (8th Cir.
1984) (affirming the unconditional granting of a Rule 41(a)(2) motion made during
the trial). Moreover, he assumes until told otherwise, that by “costs,” the Court
means only those costs authorized by 28 U.S.C. § 1920 and Fed. R. Civ. P. 41(d).


                                            5
